NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30298

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00011-DLC-1

 v.
                                                MEMORANDUM*
AARON MATTHEW MANNING,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Aaron Matthew Manning appeals from the district court’s judgment and

challenges the 235-month sentence imposed following his guilty-plea convictions

for two counts of distribution of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Manning’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Manning the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Manning waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                    19-30298